DETAILED ACTION

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Wayne Tang, Reg. # 36,028 on 02/23/2021.  

This listing of claims will replace all prior versions of claims:
1.	(Canceled)	 

2.	(Currently Amended)	A programmable computing device comprising:
	a memory storing thread-domain code containing multiple threads, each thread including one or more stream-access operations, at least one operation of each thread including a task; and
a plurality of processing cores coupled to each other and the memory, wherein each of the threads is executed on one of the plurality of processing cores, wherein the task is one of a plurality of tasks associated with the thread-domain code, wherein the task is assigned to one of the processing cores, the task implementing an instance of the thread-domain code executed by the processing core, the computing device further comprising a task manager local to the assigned processing core managing the execution of the task assigned to the processing core;

specifies a programmer-declared output stream,
specifies a programmer-declared variable, and
causes a single current value of the programmer-declared variable to be inserted into the output stream; and
wherein an input stream of at least one other thread executed by one of the processing cores includes the single current values of at least two output streams of the stream-access operations of at least two threads; and
wherein, for each task of the plurality of tasks, the task manager maintains a consumer count for the input stream of a corresponding task reflecting the number of task input streams that are enabled, a producer count for an output stream of the corresponding task reflecting the number of task output streams that are enabled, an input count for the corresponding task that determines the number of task input streams that are required to be enabled in order for the corresponding task to be ready to run, an output count for the corresponding task that determines the number of task output streams that are required to be enabled in order for the corresponding task to be ready to run, and a ready to run queue of tasks ready to be executed based on comparing the consumer count with the input count and comparing the producer count with the output count for each corresponding task.

3.	(Previously Presented)	The computing device of claim 2, wherein each operation specifies a programmer-declared input stream and causes a single value to be inserted in the input stream.

4.	(Previously Presented)	The computing device of claim 3, further comprising an input-stream FIFO queue associated with each operation, wherein the stream-access operation is blocked if an input-stream FIFO queue is empty, and remains blocked until the FIFO queue becomes non-empty.

5.	(Currently Amended)	The computing device of claim 3, wherein the task consumes 

6.	(Previously Presented)	The computing device of claim 3, wherein the input stream is part of a stream expression that includes the associated programmer-declared output stream, the stream expression to cause the single value to be consumed from the input stream and the data value to be produced in the output stream of the stream expression.

7.	(Previously Presented)	The computing device of claim 6, wherein the stream expression includes a call to a function, the stream expression causing the function to be called with the single value retrieved from the input stream and the result returned by the function call is placed into the output stream associated with the function call.



9.		(Canceled)	The computing device of claim 3, wherein the task is one of a plurality of tasks associated with the thread-domain code, wherein the task is assigned to a processing core, the task implementing an instance of the thread-domain code executed by the processing core, the computing device further comprising a task manager local to the assigned processing core managing the execution of the task assigned to the processing core.  

10.	(Canceled)	The computing device of claim 9, wherein the task manager maintains a consumer count for the input stream of the task reflecting the number of task input streams that are enabled, a producer count for an output stream of each task reflecting the number of task output streams that are enabled, an input count for each task that determines the number of task input streams that are required to be enabled in order for a task to be ready to run, 

2 [9], wherein the task manager is implemented in one or more instructions stored on a non-transitory medium that may be executed by a processing core, hardware, or reconfigurable hardware.

12.	(Currently Amended)	A method for executing thread-domain code through multiple threads, each thread including one or more stream-access operations on a system including a plurality of processing cores coupled to each other and a memory, at least one of the operations including a task, the method comprising:
storing the thread-domain code in the memory;
executing each of the threads is executed on one of the plurality of processing cores, wherein the task is one of a plurality of tasks associated with the thread-domain code; and wherein each stream-access operation specifies a programmer-declared output stream, and specifies a programmer-declared variable; 
assigning the task to a processing core, and wherein the task is one of a plurality of tasks associated with the thread-domain code, the task implementing an instance of the thread-domain code executed by the processing core; 
managing the executing of the task assigned to the processing core via a task manager local to the assigned processing core;
via the task manager, for each task of the plurality of tasks, maintaining a consumer count for the input stream of a corresponding task reflecting the number of task input streams that are enabled, a producer count for an output stream of the corresponding task reflecting the number of task output streams that are enabled, an input count for the corresponding task that determines the number of task input streams that are required to be enabled in order for the corresponding task to be ready to run, an output count for the corresponding task that determines the number of task output streams that are required to be enabled in order for the corresponding task to be ready to run, and a ready to run queue of tasks ready to be executed based on comparing the consumer count with the input count; and
comparing the producer count with the output count for each corresponding task via the task manager 
executing each stream-access operation to cause a single current value of the programmer-declared variable to be inserted into the output stream; and
another thread executed by one of the processing cores includes an input stream that includes the single current values of at least two output streams of the stream-access operations of at least two threads.

13.	(Previously Presented)	The method of claim 12, wherein each stream-access operation specifies a programmer-declared input stream and causes a single value to be inserted in the input stream.
 
14.	(Previously Presented)	The method of claim 13, further comprising blocking the stream-access operation if an input-stream FIFO queue is empty, and remains blocked until the FIFO queue becomes non-empty.

task consumes the single value from the input stream.

16.	(Previously Presented)	The method of claim 13, wherein the input stream is part of a stream expression that includes the associated programmer-declared output stream, the stream expression to cause the single value to be consumed from the input stream and the data value to be produced in the output stream of the stream expression.

17.	(Previously Presented)	The method of claim 16, wherein the stream expression includes a call to a function, the stream expression causing the function to be called with the single value retrieved from the input stream and the result returned by the function call is placed into the output stream associated with the function call.

18.	(Previously Presented)	The method of claim 12, further comprising retrieving the single value from the input stream and placing a computed data value into a second stream.

19.		(Canceled)	The method of claim 15, further comprising:
	assigning the task to a processing core, and wherein the task is one of a plurality of tasks associated with the thread-domain code, the task implementing an instance of the thread-domain code executed by the processing core; and 


20.	(Canceled)	The method of claim 19, wherein the task manager maintains a consumer count for the input stream of the task reflecting the number of task input streams that are enabled, a producer count for an output stream of each task reflecting the number of task output streams that are enabled, an input count for each task that determines the number of task input streams that are required to be enabled in order for a task to be ready to run, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BING ZHAO/Primary Examiner, Art Unit 2198